EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Hammond on 31 May 2022.

The application has been amended as follows: 
In the claims (as filed on 14 April 2022): 
Claim 1 now reads as follows: 
1. 	A speculum, comprising: 
an outer balloon layer; 
an inner balloon layer formed within the outer balloon layer, the outer balloon layer and the inner balloon layer forming a sealed cavity therebetween, at least a portion of the inner balloon layer translucent[[,]]; 
[[the]] a chemiluminescent liquid comprising a combination of a first solution and a second solution, the combination of the first and second solutions causing a light-emitting chemical reaction, wherein the sealed cavity is configured to hold the chemiluminescent liquid; 
an access tube for injecting the chemiluminescent liquid into the cavity, the outer balloon layer configured to expand circumferentially in response to the injecting of the chemiluminescent liquid into the cavity; and 
a shape memory alloy layer comprising a mesh continuously circumferentially surrounding the inner balloon layer, the shape memory alloy layer between the inner balloon layer and the outer balloon layer in the sealed cavity, the shape memory alloy layer completely not abutting the inner balloon layer, the shape memory alloy layer completely not abutting the outer balloon layer, the shape memory alloy layer configured to transition to a first shape when heated above a transition temperature. 

In claim 18 / ll. 2: “aluminum” now reads “ammonium”

In claim 19 / ll. 5: “a reaction that emits light” now reads “the light-emitting chemical reaction”

In claim 20 / ll. 5-6: “a reaction that emits light” now reads “the light-emitting chemical reaction” 

In claim 21 / ll. 3: delete the word “configred” 

In claim 21 / ll. 4: “a reaction that emits light” now reads “the light-emitting chemical reaction” 

Claims 2, 3, 9-12, and 14 are canceled. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a speculum comprising an outer balloon layer, an inner balloon layer formed within the outer balloon layer, a sealed cavity formed therebetween, a chemiluminescent liquid in the sealed cavity, and a shape memory alloy layer in the sealed cavity between the inner and outer balloon layers, the shape memory alloy layer comprising a mesh continuously circumferentially surrounding the inner balloon layer and completely not abutting either the inner or outer balloon layers, as claimed in newly examiner’s-amended claims 1, 4-8, 13, and 15-23. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WIPO International Publication No. WO 2017/214069 to Neff et al. discloses two balloon layers with a mesh in between them, shown in FIG. 22A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775